Order of the Family Court, Bronx County (Gloria Sosa-Lintner, J.), entered on or about June 27, 1990, dispensing with the putative father’s consent to the adoption of the infant child is unanimously affirmed, without costs.
The record evinces that the putative father intended to forego his parental or custodial obligations pursuant to Domestic Relations Law § 111 (2) (a). The putative father is *159currently incarcerated, having been convicted on his plea of guilty of the stabbing and strangulation of the child’s unwed mother. Letters and phone calls made by the putative father to petitioner, the maternal grandmother, during his incarceration did not constitute the substantial or repeated contact contemplated by Domestic Relations Law § 111.
In as much as the maternal grandmother, with whom the child has resided since birth, is able to provide for his physical and emotional well being, the best interest of the child would be promoted by granting the petition for adoption. Furthermore, the petitioner father’s long term incarceration would preclude any type of relationship with the child. Concur— Sullivan, J. P., Ellerin, Kupferman, Ross and Rubin, JJ.